The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed on 5-24-2022 is acknowledged. Claim 1, 17, 31, 24-25 and 27-28 have been amended. Claims 23, 26, 31, 35 and 36 have been canceled. Claims 1-2, 5-6, 8, 12-13, 16-17, 19, 21. 23-28, 31 and 35-36 are pending. Claims 31 and 35-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-2, 5-6, 8, 12-13, 16-17, 19, 21, 24-25 and 27-28 are pending currently under examination.

Claim Objections Maintained
The objection to claim 21 for the use of the acronyms “Tdap”, “Td” and “DTap” without defining them on their first recitation is maintained for reasons of record. The amendment to said claim is insufficient to overcome the objection as the defining of the “D”, “T” and “P” does not provide a definition of the aforementioned acronyms.
The objection of claims 1-2, 5-6, 8, 12-13, 16-17, 19 and 21 for reciting claim language drawn to non-elected inventions is maintained for reasons of record. Given that claim 1 is not allowable the requirement with regard to linked inventions is not eligible for withdrawal.
	
Claim Rejections Withdrawn
The rejection of claims 23-24 and 26-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the amendment thereto and the cancellation of claims 23 and 26. 
The rejection of claims 1-2, 5-6, 8, 12-13, 16-17, 19, 21 and 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the amendment thereto and the cancellation of claims 23 and 26. 

Claim Rejections Maintained
35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, 8, 12-13, 16-17, 19, 21, 24-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S. Patent Application Publication US 2016/0347849) for the reasons set forth in the previous Office action in the rejection of claims 1-2, 5-6, 8, 12-13, 16-17, 19, 21 and 23-28. Cancellation of claims 23 and 26 has rendered the rejection of those claims moot.
Applicant argues:
1.  Cai et al.  is disqualified as prior art under 35 U.S.C. 102(b)(2)(C).

	Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Point 1, given that Cai et al. was published on 12/1/2016, it constitutes art under 102(a)(1) not 102(a)(2) and hence cannot be disqualified under 35 U.S.C. 102(b)(2)(C).

	As outlined previously, Cai et al. disclose the use of compositions comprising anti-OX40 antibodies to treat cancer (see abstract). Cai further disclose: that said compositions can further contain anti-PD-1 antibodies generally (see paragraph [0058]) and OX40.21 and nivolumab specifically (see paragraph [0634]); that their compositions can treat bladder cancer (see paragraph [0057]); that the anti-OX40 antibody dosage is 20, 40, 80, 160 or 320 mg (see paragraph [0062]) and the anti-PD-1 dosage is 240, 360 or 480 mg (see paragraph [0062]); that said antibodies can be administered intravenously (see paragraph [0201]) and can be administered once, a plurality of times, and/or over one or more extended periods (see paragraph [0201]); that said compositions can comprise adjuvants (see paragraph [0587]); that said the anti-OX40 and anti-PD-1 antibodies can be formulated together or separately (see paragraph [0768]); and that the anti-OX40 antibody can be formulated together with or separately from the anti-PD-1 antibody (see paragraph [0750]).  
	Cai et al. differs from the instant application in that they don’t explicitly disclose the use of a tetanus toxoid in their methods.
	The KSR decision sets forth “if a technique has been used to improve one device, and a person of skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill”. Given that Cai et al. disclose that immunomodulators (adjuvants) can be added to their compositions and the use of tetanus toxoid as an adjuvant is well established in the art, the use of a tetanus toxoid as an adjuvant in the compositions of Cai et al is well within the capabilities of one of ordinary skill in the art. Hence, the requirements of obviousness under the KSR decision are met.
It should be noted the OX40.21 antibody disclosed by Cai et al. contains the sequences set forth in claims 24-25 and the nivolumab antibodies contains the sequences set forth in claims 27-28.

New Grounds of Rejection
35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 recites the limitation "and/or pertussis" in line 2.  There is insufficient antecedent basis for this limitation in the claim as claim 19 requires the vaccine to comprise a tetanus toxoid.
Conclusion

No claim is allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645
August 22, 2022